UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4033
ANTONIO SINCLAIR, a/k/a Ant,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                     (CR-01-31-V, CR-01-31)

                      Submitted: August 28, 2002

                       Decided: October 3, 2002

 Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU
OKWARA, Charlotte, North Carolina, for Appellant. Gretchen C.F.
Shappert, Assistant United States Attorney, Charlotte, North Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. SINCLAIR
                              OPINION

PER CURIAM:

   Antonio Sinclair appeals his conviction and 120-month sentence
following his guilty plea to conspiracy to possess with intent to dis-
tribute and to distribute cocaine and cocaine base within 1,000 feet of
a protected location in violation of 21 U.S.C. §§ 841(a)(1), 860
(2000).

   Sinclair’s attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), questioning whether: (a) the district
court properly complied with the requirements of Fed. R. Crim. P. 11
in accepting Sinclair’s guilty plea; and (b) the district court properly
sentenced Sinclair to the statutory minimum of 120 months. Counsel
concedes, however, that there are no meritorious issues for appeal. In
response, Sinclair has submitted a pro se supplemental brief claiming:
(a) he only pleaded guilty based on the Government’s implied assur-
ances that it would move for a sentence below the statutory minimum
pursuant to 18 U.S.C. § 3553(e) (2000); and (b) certain juvenile
offenses were wrongly included in calculating his criminal history
category. Finding no reversible error, we affirm.

   Because Sinclair did not move to withdraw his guilty plea in the
district court, we review his challenges to the Rule 11 proceeding for
plain error. See United States v. Martinez, 277 F.3d 517, 524-27 (4th
Cir.), petition for cert. filed, (Apr. 10, 2002) (No. 02-5170). We have
reviewed the plea hearing and the colloquy that the lower court under-
took with Sinclair and find that the court fully complied with Rule 11
and that Sinclair’s plea was knowing and voluntary. Additionally, we
find no merit to Sinclair’s claim that his plea was improperly induced
by any implied assurances that the Government would move for a
§ 3553(e) departure. Sinclair’s plea agreement clearly stated that the
decision as to whether to move for a § 3553(e) departure remained in
the absolute discretion of the Government.

  We decline to address Sinclair’s challenge to the district court’s
decision to sentence him to the statutory minimum of 120 months.
This sentence is within the guideline range and is below the statutory
maximum sentence of life. See 21 U.S.C. § 841(b)(1)(A) (2000) (set-
                       UNITED STATES v. SINCLAIR                       3
ting forth statutory minimum and maximum). Because Sinclair’s sen-
tence does not exceed the maximum allowed by the Guidelines or
statute, we will not review it on appeal. See United States v. Porter,
909 F.2d 789, 794 (4th Cir. 1990) (finding challenge to court’s exer-
cise of discretion in setting a sentence within a properly calculated
guideline range not addressable on appeal).

   Finally, we find no merit to Sinclair’s claim that certain juvenile
offenses were wrongly included in calculating his criminal history
category. We have reviewed the presentence report and find that the
juvenile offenses in question were properly included in his criminal
history pursuant to U.S. Sentencing Guidelines Manual § 4A1.2(d)(2)
(2000).

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Sin-
clair’s conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such petition would be friv-
olous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED